Title: To James Madison from the French Refugees in New Orleans, ca. 20 May 1809 (Abstract)
From: French Refugees in New Orleans
To: Madison, James


Ca. 20 May 1809. Petition asks permission for the signers, who first fled from Santo Domingo to Cuba and have lately been driven from there, to bring their slaves ashore despite U.S. laws preventing importation of blacks. They first sought refuge in Cuba, but their five-year stay there has ended in turmoil, and they would like additional ships to bring their fellow refugees to the Orleans Territory, where they hope to settle if allowed to occupy uncultivated lands there.
